Title: From George Washington to the United States Senate, 22 February 1793
From: Washington, George
To: United States Senate



Gentlemen of the Senate.
United States [Philadelphia]February 22d 1793

The nomination of the following persons to fill up the existing vacancies of Ensigns are made provisionally, to be employed, or not, as the prospect of peace, by the proposed treaty, may render it expedient.
If upon a further view of the subject, it should appear probable, that the proposed treaty would issue in a peace the services of these provisional Ensigns would not be required, and of consequence the expences attending their employment would be saved—But, if the war must progress, their services may be necessary, at a time when the Senate may not be in session, to advise and consent to their appointment; under these circumstances, I nominate the following persons to be Ensigns.

          
            Levi House
            Vermont.
          
          
            John Lamson
            New Hampshire.
          
          
            Warham Woodward
            Massachusetts.
          
          
            Aaron Catlin
            Connecticut.
          
          
            Francis Johnson
            New York
          
          
            Garret Voorhees
            New Jersey
          
          
            John Wallington
            Pennsylvania.
          
          
            George Baynton
            do
          
          
            Jesse Lukens
            do
          
          
            Charles Lewis
            do Some of these
          
          
            Levi McLane
            do acting as
          
          
            Richard Butler
            do Cadets.
          
          
            William Davidson
            Maryland.
          
          
          
            Ferdinand Leigh Claiborne
            Virginia.
          
          
            Charles Turner
            ditto
          
          
            Charles Harrison
            ditto
          
          
            George Lee Davidson
            North Carolina.
          
          
            Howell Cobb
            Georgia.
          
          
            Edmund Taylor
            Kentucky
          
          
            John Bradshaw
            Acting as
          
          
            Elijah Strong
            Cadets.
          
           
            John Brick
            Serjeant Major: 1st Sub Legion.
          
        

Go: Washington

